Order and judgment (one paper) Supreme Court, New York County (Leland DeGrasse, J.), entered on October 15, 1990, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination denying petitioner’s application for a license as a master electrician, is unanimously affirmed, without costs.
After passing both a written and practical examination, petitioner was certified as a candidate for a master electrician’s license. At the hearing to review petitioner’s educational background and work experience, the License Board determined that he did not have the requisite work experience to qualify for a license.
Section 27-3010 of the Administrative Code of the City of New York requires, inter alia, that an applicant for a master electrician’s license "shall have had, immediately preceding his * * * application, at least seven and one-half (7½) years of experience in the installation, alteration and repair of wiring and appliances for electric light, heat and power in or on buildings.” It further provides, inter alia, that an applicant may receive credit for this 7½ years by working at least 7½ years as a journeyman, or by graduating from a vocational school and working 5 Vi years as an electrician. In addition, section 27-3017 requires that the electrical installation, alterations and repairs be supervised by a licensed master electrician.
Here, petitioner’s own testimony established that he had worked only 4½ years immediately prior to submitting his application, of which approximately three years was not in the employ of or under the supervision of a licensed master electrician. Moreover, petitioner’s educational training showed a concentration in telecommunications rather than electrical wiring, installation and design of applied electricity. Thus, there was a rational basis for denying his application (Matter of Reingold v Koch, 111 AD2d 688, 690, affd 66 NY2d 994).
We have reviewed the petitioner’s remaining contentions *389and find them to be without merit. Concur—Sullivan, J. P., Carro, Rosenberger, Kupferman and Rubin, JJ.